ICJ_169_ChagosArchipelago_UNGA_NA_2019-02-25_ADV_01_NA_10_FR.txt.                                                                                         335



            DÉCLARATION DE M. LE JUGE GEVORGIAN

[Traduction]

   Le présent avis consultatif apporte une contribution importante au droit de la
décolonisation et à la mission consultative de la Cour — L’inutile déclaration de
responsabilité faite au paragraphe 177 brouille la distinction entre la compétence
consultative et la compétence contentieuse de la Cour.

   1. Selon moi, le présent avis apporte une contribution importante
tant au droit de la décolonisation qu’à la mission consultative de la Cour.
Comme je souscris au raisonnement de la Cour, j’ai voté en faveur de
ses conclusions tant sur la compétence que sur la recevabilité, et en faveur
de ses réponses aux questions qui lui ont été soumises par l’Assemblée
générale. Toutefois, je tiens à faire part de mon désaccord avec la décla-
ration de responsabilité formulée par la Cour au paragraphe 177 de
son avis. Dans la présente déclaration, j’exposerai les raisons de mon
désaccord.
   2. Pour examiner cette question, il est important de rappeler la distinc-
tion qu’il convient de faire entre la compétence contentieuse et la compé-
tence consultative de la Cour. Cette distinction, déjà établie par la CPJI
dans l’avis consultatif sur la Carélie orientale, a été formulée comme suit
dans l’avis consultatif sur le Sahara occidental :
          « [L]e défaut de consentement d’un Etat intéressé peut, dans cer-
       taines circonstances, rendre le prononcé d’un avis consultatif incom-
       patible avec le caractère judiciaire de la Cour. Tel serait le cas si les
       faits montraient qu’accepter de répondre aurait pour eﬀet de tourner
       le principe selon lequel un Etat n’est pas tenu de soumettre un diﬀé-
       rend au règlement judiciaire s’il n’est pas consentant. Si une telle
       situation devait se produire, le pouvoir discrétionnaire que la Cour
       tient de l’article 65, paragraphe 1, du Statut fournirait des moyens
       juridiques suﬃsants pour assurer le respect du principe fondamental
       du consentement à la juridiction. » 1
   3. En l’espèce, on demande à la Cour de décider si le processus de
décolonisation de Maurice « a été validement mené à bien » (première
question posée par l’Assemblée générale). Dans la négative, on demande
à la Cour de déterminer les conséquences juridiques du « maintien de l’ar-
chipel des Chagos sous l’administration » du Royaume-Uni (la seconde
question). A mon avis, cette demande, plus que toute autre, se situe à la
frontière entre, d’une part, la prestation d’une assistance juridique à l’As-
semblée générale dans le cadre de la décolonisation (ce qui correspond

   1 Sahara occidental, avis consultatif, C.I.J. Recueil 1975, p. 25, par. 33. Voir également
Statut de la Carélie orientale, avis consultatif, 1923, C.P.J.I. série B no 5, p. 27-28.

                                                                                        244

                 séparation des chagos (décl. gevorgian)                          336

tout à fait à la mission consultative de la Cour) et, d’autre part, le règle-
ment d’un diﬀérend bilatéral par voie contentieuse sans le consentement
requis des Parties. On ne peut nier que la demande concerne une situation
dans laquelle deux Etats revendiquent la souveraineté sur un territoire ; en
eﬀet, Maurice a tenté à plusieurs reprises de porter l’aﬀaire des Chagos à
l’attention de la Cour, mais le Royaume-Uni n’a pas consenti à la compé-
tence de la Cour, une décision qu’il lui était loisible de prendre en vertu
de l’article 36 du Statut.
   4. Dans ces conditions, le rôle dévolu à la Cour dans le présent avis se
limite à examiner la légalité du processus de décolonisation de Maurice
(et à exposer toutes les conséquences juridiques qui en découlent) sans
traiter des aspects bilatéraux du diﬀérend en suspens. A cette ﬁn, la Cour
doit s’appuyer sur le droit de la décolonisation tel qu’il a été élaboré par
la Charte des Nations Unies et les résolutions et pratiques ultérieures,
sans se prononcer sur la responsabilité de l’Etat.
   5. Dans l’ensemble, l’avis de la Cour aborde correctement ces ques-
tions d’une manière que je trouve convaincante. En particulier, je souscris
au raisonnement exposé au paragraphe 136, où la Cour souligne à juste
titre ce qui suit :
        « [L]’Assemblée générale demande à la Cour de se pencher sur cer-
     tains événements intervenus entre 1965 et 1968 qui s’inscrivent dans
     le cadre du processus de décolonisation de Maurice en tant que terri-
     toire non autonome. Elle n’a pas soumis à la Cour un quelconque
     diﬀérend bilatéral de souveraineté qui opposerait le Royaume-Uni à
     Maurice. »
Toutefois, au paragraphe 177, la Cour va plus loin et déclare que « le
maintien de l’administration de l’archipel des Chagos par le Royaume-Uni
constitue un fait illicite qui engage la responsabilité internationale de cet
Etat ». Sans être en désaccord sur le fond avec cette conclusion, j’estime
qu’une telle déclaration franchit la mince ligne qui sépare la compétence
consultative de la compétence contentieuse de la Cour.
   6. On pourrait faire valoir que la Cour a déjà rendu des décisions simi-
laires dans ses avis consultatifs sur la Namibie et dans l’aﬀaire du Mur.
Toutefois, les faits étaient diﬀérents dans ces deux aﬀaires. Dans la pre-
mière, le Conseil de sécurité des Nations Unies avait déjà déclaré, dans sa
résolution 276 (1970), que « la présence continue des autorités sud-
africaines en Namibie [était] illégale et qu’en conséquence toutes les
mesures prises par le Gouvernement sud-africain au nom de la Namibie
ou en ce qui la concerne, après la cessation du Mandat, [étaient] illégales
et invalides » 2. On ne trouve aucune conclusion semblable en l’espèce. De


   2 Résolution 276 (1970) du 30 janvier, par. 2 (voir également Conséquences juri-

diques pour les Etats de la présence continue de l’Afrique du Sud en Namibie (Sud-Ouest
africain) nonobstant la résolution 276 (1970) du Conseil de sécurité, avis consultatif,
C.I.J. Recueil 1971, p. 58, point 1 du dispositif).

                                                                                  245

                   séparation des chagos (décl. gevorgian)                               337

même, dans l’aﬀaire du Mur, la Cour a pu s’appuyer sur la décision du
Conseil de sécurité des Nations Unies selon laquelle l’occupation du ter-
ritoire palestinien était illégale, notamment dans sa résolution 242 (1967) 3.
   7. Il s’ensuit non seulement que la déclaration de responsabilité sus-
mentionnée est inutile —on ne la retrouve pas dans le dispositif, et avec
raison —, mais aussi qu’elle ne trouve pas appui dans la jurisprudence de
la Cour. La présente conclusion est sans préjudice de mon accord avec la
réponse que la Cour a donnée à la seconde question et qui est reprise dans
le dispositif.

                                                        (Signé) Kirill Gevorgian.




   3 Résolution 242 (1967) du 22 novembre, par. 1 (voir également avis consultatif sur
les Conséquences juridiques de l’édification d’un mur dans le territoire palestinien occupé,
C.I.J. Recueil 2004 (I), p. 201, point 3) A) du dispositif). La résolution a été mentionnée
non seulement dans l’avis de la Cour (ibid., p. 166, par. 74, et p. 201, par. 162), mais aussi
dans le préambule de la résolution A/RES/ES-10/14, qui demandait un avis consultatif à
la Cour (adoptée par l’Assemblée générale le 8 décembre 2003 lors de sa dixième session
extraordinaire d’urgence).

                                                                                         246

